Case 1:17-cv-05083-PGG Document 109 Filed 10/01/19 Page i1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT STOLARIK,
Plaintiff,
- against - ORDER
THE NEW YORK TIMES COMPANY and 17 Civ. 5083 (PGG)
MICHELE MCNALLY,
| Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:
It is hereby ORDERED that the parties shall submit a joint status letter and new
proposed Amended Case Management Plan by October 11, 2019.

Dated: New York, New York
October 1, 2019

50 ORDERED.

bud) 2 Monch

Paul G. Gardephe
United States District Judge

 

 
